Filed 5/6/22 P. v. Vargas CA1/5
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                             DIVISION FIVE

 THE PEOPLE,
          Plaintiff and Respondent,
                                                                 A164624
 v.                                                              (Contra Costa County
 DAVID VARGAS,                                                   Super. Ct. No. 52017929)
          Defendant and Appellant.

        David Vargas was placed on probation after a jury convicted him of
simple possession of methamphetamine as a lesser included offense of
possessing methamphetamine for sale and he pleaded no contest in a
separate case to petty theft. His court-appointed counsel has filed a brief
raising no issues, but seeking our independent review of the record pursuant
to People v. Wende (1979) 25 Cal.3d 436 (Wende) and Anders v. California
(1967) 386 U.S. 738 (Anders). We find no arguable issues and affirm.
                         I. FACTS AND PROCEDURAL HISTORY
        On May 21, 2020, appellant was pulled over by a police officer after he
rode his motorcycle through a stop sign. During a search of his person (the
legality of which was not contested) appellant admitted he was carrying
drugs and a Ziplock baggie containing 1.93 ounces of methamphetamine was
discovered in his pants pocket.
        Appellant was charged by information with felony possession of a
controlled substance for sale in violation of Health and Safety Code section


                                                        1
11378. He was tried before a jury, where his defense was that the
methamphetamine was intended for his own use, and was not possessed for
sale. He testified that methamphetamine was much more difficult to
purchase because of Covid-19, but he had obtained about 56 grams from a
dealer who fronted him the money. The jury convicted appellant of
misdemeanor simple possession of a controlled substance in violation of
Health and Safety Code section 11377.
      At the sentencing hearing, appellant pled no contest to a misdemeanor
charge of petty theft that was pending in a separate case. (Pen. Code, § 484.)
He was placed on probation in both cases conditioned on his service of 10
days in county jail and the payment of various fines and fees, which were
stayed due to appellant’s inability to pay. Appellant filed a notice of appeal
with the appellate department of the superior court, but the case was
transferred to this court because appellant was charged by information with
a felony, even if he was convicted of a misdemeanor as a lesser included
offense. This is therefore a felony case over which we have jurisdiction. (Cal.
Rules of Court, rule 8.304; see People v. Lynall (2015) 233 Cal.App.4th 1102,
1111–1112.) Appellant has filed this brief raising no issues under
Wende/Anders.
                               II. DISCUSSION
      As required by People v. Kelly (2006) 40 Cal.4th 106, 124, we
affirmatively note that appointed counsel has filed a Wende/Anders brief
raising no issues, that appellant has been advised of his right to file a
supplemental brief, and that appellant did not file such a brief. We have
independently reviewed the entire record for potential error and find none.
The trial court acted within its discretion by granting probation, and the




                                        2
probation order did not include any conditions that are arguably overbroad,
violate the constitution, or run afoul of People v. Lent (1975) 15 Cal.3d 481.
      We are satisfied that appellant’s appointed attorney has fully complied
with the responsibilities of appellate counsel and that no arguable issues
exist. (Smith v. Robbins (2000) 528 U.S. 259, 283.)
                              III. DISPOSITION
      The judgment is affirmed.




                                        3
                                 NEEDHAM, J.




We concur.




JACKSON, P.J.




SIMONS, J.




People v. Vargas / A164624

                             4